DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HSIEH (US 20130092976 A1)
With regards to claim 1, Hsieh discloses a semiconductor die, (FIGS. 3A-3E) comprising: 
a transistor device comprising a cell field (transistor cell 300) and an edge termination region (termination, see FIG. 3A) surrounding the cell field; 
a source pad (source metal pad 322) arranged on the cell field; (See FIG 3A) 
a gate pad (gate pad 301) arranged laterally adjacent the cell field and in the edge termination region; (See FIG. 3A) 
a shielding region (P+ doped region, see FIG. 3B) laterally surrounding the cell field, the shielding region comprising a non-depletable doped region; (P+ doped region) and 
a polysilicon ESD protection diode, (ESD 2 and 4 with poly-silicon attachments, see FIGS. 3A and 3B) ) 

wherein the polysilicon ESD protection diode comprises at least two separate sections (sections ESD 2 and ESD 4) that are electrically coupled in parallel between the gate pad and the source pad, the at least two separate sections being laterally spaced apart by a gap situated at a corner of the gate pad.  (See FIG. 3A, where the ESD 2 and ESD4 are separated at a corner where the source metal runner is located, See Response to Arguments)

With regards to claim 2, Hsieh discloses the semiconductor die of claim 1, wherein the gate pad is arranged in a corner region of a first surface of the semiconductor die and has two adjoining sides surrounded by the cell field, (See FIG. 3A) and wherein the polysilicon ESD protection diode comprises two separate sections (ESD 2 and ESD 4) arranged adjacent the two adjoining sides of the gate pad such that the corner is arranged between the adjoining two sides.  (See FIG. 3A, where the corner of the gate pad 301 is arranged between ESD 2 and ESD 4) 

With regards to claim 4, Hsieh discloses the semiconductor die of claim 1, wherein at least one section of the polysilicon ESD protection diode (ESD 4) comprises a first end facing towards the gap and a second end opposing the first end, and wherein the second end further comprises a convex extension that extends away from the gate pad.  (See FIG. 3A, where one end faces towards the gate pad, and another end includes a convex extension that extends away from the gate pad 301) 

With regards to claim 5, Hsieh discloses the semiconductor die of claim 1, further comprising a polysilicon gate connection (polysilicon gate interconnect 321) electrically coupling the gate pad to gate 

With regards to claim 6, Hsieh discloses the semiconductor die of claim 1, further comprising a gate resistor (at least polysilicon resistor 364) electrically coupled between the gate pad and a gate runner.  (gate runner 341, see FIGS. 3D-3E and Paragraphs [0030]-[0031]

With regards to claim 7, Hsieh discloses the semiconductor die of claim 6, wherein the gate resistor comprises first conductive via (via 366-1) extending between a gate polysilicon layer and the gate pad and a second conductive via (via 366-2) extending between the gate polysilicon layer and the gate runner.  (See FIGS. 3C-3E) 

With regards to claim 8, Hsieh discloses the semiconductor die of claim 7, wherein the gate polysilicon layer comprises a gap (gap directly above resistor 364) positioned laterally1012-2633/2018P52276US37 between the first conductive via and the polysilicon ESD protection diode.  (See FIGS. 3A, 3C, and 3E) 

With regards to claim 9, Hsieh discloses the semiconductor die of claim 1, wherein the polysilicon ESD diode comprises a plurality of doped polysilicon regions of opposing conductivity, (alternating doped p and n regions, see FIGS. 3C-3E) wherein the regions of opposing conductivity are arranged alternately and laterally adjacent one another to form a plurality of vertical pn junctions, and wherein the pn junctions extend concentrically to the shielding region. (See FIGS. 3C-3E, showing the pn junctions)

With regards to claim 21, Hsieh discloses the semiconductor die of claim 1, wherein the corner of the gate pad faces the source pad.  (See FIG. 3A, where the top corner of the gate pad 301 faces the source metal pad 322) 

With regards to claim 22, Hsieh discloses the semiconductor die of claim 1, wherein the at least two separate sections of the polysilicon ESD protection diode are arranged at adjacent sides of the gate pad. (See FIG. 3A, where ESD2 and ESD4 are arranged on a bottom side and a left side of the gate pad 301) 


Response to Arguments
Applicant's arguments filed 07/20/2021 have been fully considered but they are not persuasive.
Applicant’s arguments are summarized as followed:  1) The P+ regions as cited by the Examiner are not shielding regions, but are instead portions of the ESD itself, and 2) Hsieh does not show two separate sections, but instead the portions are formed as one continuous Zener diode
With regards to 1), Examiner notes that, based on Applicant’s Specification, the shielding region is defined as doped regions separated by another doped region. (See Paragraph [0036] of the Specification). Therefore, the P+ regions shown in FIG. 3B, separated further by doped regions, would qualify as shielding regions.  In addition, the P+ regions cited as the shielding region in Shieh is shown to be different than ESD2 and ESD4 in FIG. 3A and FIG. 3C (where it appears the equivalent features are labeled 341 and 329).  Even if the P+ region is functionally part of the ESD, nothing in the claims suggests that the P+ region must be separate from the ESD.  Examiner suggests that if it is important for the shielding region be separate from the ESD region, then the Applicant should amend this feature into the claims.
Examiner suggests that if it is important for the ESD sections to perform differently from each other, then the Applicant should amend this feature into the claims.
Therefore, claim 1 is properly rejected, and claims 2-9 and 21-22 are rejected for at least their dependencies.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812